Citation Nr: 0414816	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  01-01 169	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a statement dated June 3, 2002, the veteran stated that 
his disabilities are COPD and arthritis.  In a letter dated 
May 17, 2004, the veteran's attorney requested that 
additional medical evidence be considered in connection with 
the veteran's claims for degenerative joint disease.  The 
only issue developed and certified on appeal is the issue of 
entitlement to service connection for COPD.  The matter of 
entitlement to service connection for arthritis or 
degenerative joint disease is referred to the RO for its 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

After this case was received at the Board, the RO forwarded a 
letter from the veteran's attorney dated May 17, 2004, 
together with several pages of medical records.  The letter 
stated, "Please associate these records with (the veteran's) 
claims file immediately for consideration on his claims for 
degenerative joint disease."  While this issue is not before 
the Board at this time, several of the treatment records 
which are dated in December 2003 and January 2004 are for 
respiratory disorders and COPD.  The attorney's letter also 
indicated that she believed this evidence was germane to the 
veteran's claim.  No waiver of the veteran's right to have 
this new evidence initially considered by the RO was 
submitted.  The Board no longer has authority to decide 
claims based on new evidence that it receives without 
obtaining a waiver.  The result is that the RO must review 
new evidence associated with the claims file and adjudicate 
the claim considering that evidence, as well as evidence 
previously of record.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following action:

1. The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
This includes notifying the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should re-adjudicate the 
veteran's claim in light of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2002.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

